Action for a balance due for professional medical services rendered by Dr. L. Pierce Clark, plaintiffs’ testator, to the wife of defendant’s testator. Order entered March 23, 1936, granting defendant’s motion for a mistrial and to set .aside the verdict of the jury in favor of plaintiffs, unanimously reversed, with costs and disbursements, the motion denied and the verdict reinstated. Order entered April 7, 1936, denying defendant’s motion to dismiss complaint and for other relief, unanimously affirmed. No opinion. Present — Martin, P. J., McAvoy, Townley, Untermyer and Cohn, JJ.